J-S22044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                   Appellant               :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 LEWIS BALDWIN                             :   No. 2133 EDA 2021

            Appeal from the Order Entered September 23, 2021
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0003564-2020

BEFORE: BOWES, J., McCAFFERY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                       FILED DECEMBER 12, 2022

     The Commonwealth of Pennsylvania appeals from the order granting the

motion filed by Lewis Baldwin (“Baldwin”) to reconsider the order denying his

motion to suppress evidence. We reverse and remand.

     The trial court summarized the relevant factual history as follows.

            On July 17, 2020 at 11:33 p[.]m[.], Officer Vincent Manzo
     and his partner responded to a radio call describing a shooting
     involving a black male discharging one round into the ceiling of
     4603 Germantown Avenue. Upon arriving at 4603 Germantown
     Avenue[,] Officer Manzo spoke with a resident, Barbra Brisco. Ms.
     Brisco told the responding officers that . . . Baldwin . . . discharged
     a firearm once into the ceiling of the front room of the residence
     and fled southbound on Germantown Avenue.                   Ms. Brisco
     described [Baldwin] as a 5’8[”] black male with a dark complexion,
     wearing a red shirt, plaid shorts, black socks, and bedroom
     slippers. She stated [Baldwin] had a black revolver in his
     waistband. Ms. Brisco told Officer Manzo [Baldwin’s] name and
     that he frequents a [beer] deli near the intersection of 20th Street
     and Windrim Avenue. Officer Manzo observed one bullet hole in
     the ceiling of the front room. Approximately three to five minutes
     after arriving at the residence[,] Officer Manzo relayed a flash
J-S22044-22


      description of [Baldwin] over police radio. N.T.[,] 8/9/2021[,] at
      6-8, 10.

            At 11:52 p[.]m[.], Officer Gregory Kovacs and his partner,
      Officer Braun, while on routine patrol . . . responded to the flash
      description relayed over police radio. Officer Kovacs testified that
      he and his partner encountered [Baldwin] at 4500 North 20th
      Street, about one-half mile from 4603 Germantown Avenue, in
      the approximate area of the beer deli near 20th and Windrim
      Avenue. Id. at 16, 27.

             Fully uniformed, in a marked patrol car, Officer Kovacs
      activated his body worn camera and exited the car. Officer Kovacs
      testified that he told [Baldwin] to stop. [Baldwin] ignored Officer
      Kovacs[,] who then repeated the command to stop. [Baldwin]
      then removed a small black revolver from his waistband and
      placed it on the sidewalk. Officer Kovacs, with his service weapon
      drawn, ordered [Baldwin] to lay on the sidewalk face down.
      [Baldwin] complied, and Officer Kovacs placed him in handcuffs.
      Officer Kovacs recovered the firearm removed by [Baldwin] and
      recorded it on a property receipt. Id. at 22-30.

Trial Court Opinion, 12/10/21, at unnumbered 1-2 (footnotes and unnecessary

capitalization omitted).

      Police charged Baldwin with numerous firearm offenses, as well as

terroristic threats, simple assault, and recklessly endangering another person

(“REAP”). Baldwin filed an omnibus pretrial motion to suppress evidence of

the firearm in which he checked boxes to indicate that the bases for

suppression were that he was: (1) subjected to a stop and frisk without

reasonable suspicion; (2) arrested without probable cause; and (3) arrested

without a lawfully issued warrant. The court conducted a suppression hearing

at which Officers Manzo and Kovacs testified. Baldwin presented no evidence

at the suppression hearing. Following a discussion with the suppression court,


                                     -2-
J-S22044-22


the district attorney agreed that an arrest occurred “when [the officers] were

approaching [Baldwin] out of the [police] car with the guns drawn.”        N.T.,

8/9/21, at 43.1      However, the Commonwealth argued that, based on the

detailed and specific nature of the flash description, the officers had probable

cause to arrest Baldwin.2        The court agreed that the officers had probable

cause to arrest Baldwin and, on this basis, denied suppression.

       Baldwin filed a motion for reconsideration in which he raised an

alternative argument that the firearm should be suppressed based on the




____________________________________________


1 Officer Kovacs testified that his weapon was “drawn” when he ordered
Baldwin to stop. N.T., 8/9/21, at 30. However, Officer Kovacs provided no
testimony as to when he first drew his weapon or whether his gun was ever
pointed at Baldwin. Nor did Officer Kovacs provide any testimony as to
whether Officer Braun’s weapon was drawn at any point during the encounter.
Although the video from Officer Kovacs body camera was played during the
suppression hearing, it was not marked as an exhibit and neither party moved
for its admission into evidence. Thus, as the video is not part of the certified
suppression record, we may not consider it. See Commonwealth v. Neal,
151 A.3d 1068, 1070-71 (Pa. Super. 2016) (holding that the scope of review
from a suppression ruling is limited to the evidentiary record created at the
suppression hearing). Accordingly, there is no evidence in the certified
suppression record that Officer Braun’s weapon was ever drawn or that Officer
Kovacs emerged from the police car with his weapon drawn.

2 At the suppression hearing, Baldwin’s counsel argued that the firearm was
abandoned by Baldwin as a result of an illegal seizure which violated the
principles articulated in Commonwealth v. Matos, 672 A.2d 769, 771 (Pa.
1996) (holding that if the pursuit of a suspect by police constitutes a seizure,
then the abandonment by the suspect of contraband is considered coerced
and the officer must demonstrate either probable cause to make the seizure
or a reasonable suspicion to stop and frisk).

                                           -3-
J-S22044-22


officers’ violation of Pa.R.Crim.P. 502.3        Specifically, Baldwin argued that

because his conduct in discharging a firearm into a ceiling constituted, at

most, a misdemeanor offense of REAP4 which was committed outside the

presence of police, Rule 502 required the officers to have probable cause and

specific statutory authorization to arrest him.       The trial court conducted a

hearing on the motion for reconsideration. The Commonwealth argued that

Baldwin did not discard his firearm as a result of a Rule 502 violation because

merely an investigative detention, rather than an arrest, occurred at the time

Baldwin was ordered to stop.5 At the conclusion of the hearing, the trial court

granted reconsideration and ruled that the firearm was suppressed based on

a violation of Rule 502. The Commonwealth filed a timely notice of appeal



____________________________________________


3 Rule 502 provides that “[c]riminal proceedings in court cases shall be
instituted by: . . . (2) an arrest without a warrant: . . . (c) upon probable
cause when the offense is a misdemeanor not committed in the presence of
the police officer making the arrest, when such arrest without a warrant is
specifically authorized by statute.” Pa.R.Crim.P. 502(2)(c); see also id. Cmt.
(explaining that “[p]aragraph (2)(c) is intended to acknowledge those specific
instances wherein the General Assembly has provided by statute for arrest
without a warrant for a misdemeanor not committed in the presence of the
arresting officer”).

4   See 18 Pa.C.S.A. § 2705.

5 The Commonwealth additionally argued that Baldwin’s Rule 502 argument
was waived because he did not raise it at the suppression hearing. The trial
court disagreed, noting that Baldwin’s counsel asserted that a basis for
suppression was an illegal warrantless arrest, and observing that Baldwin
could simply file and litigate another pretrial motion specifically raising Rule
502 as a basis for suppression. See N.T., 9/23/21, at 5-7. As such, the court
declined to find waiver in the interests of judicial efficiency. Id. at 7-8.

                                           -4-
J-S22044-22


pursuant to Pa.R.A.P. 311(d),6 and both the Commonwealth and the trial court

complied with Pa.R.A.P. 1925.

       The Commonwealth raises the following issue for our review: “Did the

lower court err by suppressing [Baldwin’s] firearm as the fruit of an alleged

violation of [Rule] 502?” Commonwealth’s Brief at 3.

       Our standard of review of an order granting suppression is well-settled:

             When the Commonwealth appeals from a suppression order,
       we follow a clearly defined standard of review and consider only
       the evidence from the defendant’s witnesses together with the
       evidence of the prosecution that, when read in the context of the
       entire record, remains uncontradicted. The suppression court’s
       findings of fact bind an appellate court if the record supports those
       findings. The suppression court’s conclusions of law, however, are
       not binding on an appellate court, whose duty is to determine if
       the suppression court properly applied the law to the facts.

Commonwealth v. Miller, 56 A.3d 1276, 1278-79 (Pa. Super. 2012)

(citations omitted).

       The Fourth Amendment to the United States Constitution and Article I,

Section 8 of the Pennsylvania Constitution protect private citizens from

unreasonable      searches     and    seizures   by   government   officials.   See

Commonwealth v. Strickler, 757 A.2d 884, 888 (Pa. 2000) (citing United

States v. Mendenhall, 446 U.S. 544, 551 (1980)).              However, not every

encounter between a law enforcement officer and a citizen constitutes a


____________________________________________


6 Rule 311(d) permits the Commonwealth to appeal an interlocutory order in
a criminal case where the Commonwealth certifies in the notice of appeal that
the order appealed from will terminate or substantially handicap the
prosecution. See Pa.R.A.P. 311(d).

                                           -5-
J-S22044-22


seizure warranting constitutional protections.    See Commonwealth v.

Adams, 205 A.3d 1195, 1199 (Pa. 2019).           As our Supreme Court has

explained:

            We have long recognized three types of interactions that
     occur between law enforcement and private citizens. The first is
     a mere encounter, sometimes referred to as a consensual
     encounter, which does not require the officer to have any
     suspicion that the citizen is or has been engaged in criminal
     activity. This interaction also does not compel the citizen to stop
     or respond to the officer. A mere encounter does not constitute a
     seizure, as the citizen is free to choose whether to engage with
     the officer and comply with any requests made or, conversely, to
     ignore the officer and continue on his or her way. The second
     type of interaction, an investigative detention, is a temporary
     detention of a citizen. This interaction constitutes a seizure of a
     person, and to be constitutionally valid police must have a
     reasonable suspicion that criminal activity is afoot. The third, a
     custodial detention, is the functional equivalent of an arrest and
     must be supported by probable cause. A custodial detention also
     constitutes a seizure.

           No bright lines separate these types of encounters, but the
     United States Supreme Court has established an objective test by
     which courts may ascertain whether a seizure has occurred to
     elevate the interaction beyond a mere encounter. The test, often
     referred to as the “free to leave test,” requires the court to
     determine whether, taking into account all of the circumstances
     surrounding the encounter, the police conduct would have
     communicated to a reasonable person that he was not at liberty
     to ignore the police presence and go about his business.
     Whenever a police officer accosts an individual and restrains his
     freedom to walk away, he has seized that person.

Id. 1199-2000 (internal citations, some quotations, and brackets omitted).

     When police command a suspect to stop, an investigative detention

occurs, otherwise known as a Terry stop. See Commonwealth v. Jackson,

271 A.3d 461, 464 (Pa. Super. 2021); see also Terry v. Ohio, 392 U.S. 1


                                    -6-
J-S22044-22


(1968). An encounter becomes a custodial detention or arrest when, under

the totality of the circumstances, a police detention becomes so coercive that

it functions as an arrest. See Commonwealth v. Watkins, 750 A.2d 308,

312 (Pa. Super. 2002). A number of factors will determine if a detention has

become an arrest, including “the basis for the detention; its length; its

location; whether the suspect was transported against his or her will, how far,

and why; whether restraints were used; whether the law enforcement officer

showed, threatened or used force; and the investigative methods employed

to confirm or dispel suspicions.” Id. The fact that police officers have drawn

their firearms when conducting a stop does not, per se, convert an

investigatory detention into an arrest. See Commonwealth v. Johnson,

849 A.2d 1236, 1238-39 (Pa. Super. 2004); see also Commonwealth v.

Dix, 207 A.3d 383, 388 (Pa. Super. 2019) (holding that a police stop was an

investigative detention rather than a custodial detention when two police

officers approached the defendant with their guns drawn and ordered him to

place his hands on the roof of his truck); Commonwealth v. Albert, 767

A.2d 549, 552 (Pa. Super. 2001) (holding that when the officer approached

the defendant with his gun drawn and yelled for the defendant to stop, an

investigatory   detention,    not    a     custodial   detention,   occurred);

Commonwealth v. Dennis, 433 A.2d 79, 80 n.5 (Pa. Super. 1981) (holding

that “it cannot be said that whenever police draw weapons the resulting

seizure must be deemed an arrest rather than a stop”).


                                     -7-
J-S22044-22


       In the instant matter, the Commonwealth contends that an investigative

detention, and not an arrest, occurred when Baldwin was ordered to stop and

get down on the ground.7 The Commonwealth further contends that, because

Baldwin placed his firearm on the sidewalk during an investigative detention,

Rule 502 does not compel suppression of the firearm.             Instead, the

Commonwealth asserts that the officers were entitled to seize the firearm

under the “plain view” doctrine.8

       The trial court considered the Commonwealth’s issue and concluded

that it lacked merit. The court reasoned:

             When [Baldwin] was handcuffed, face down on the sidewalk,
       with two police officers with guns drawn standing over him, he
       certainly was not free to leave. [Baldwin] was subjected to the
       actual control and custody of the police at this moment. [Baldwin]
       was placed in the custody of Officers Kovacs and Braun and
____________________________________________


7  Baldwin asserts that the Commonwealth is precluded from making this
argument based on the district attorney’s concession at the suppression
hearing that an arrest occurred at the time the officers exited their vehicle
with their weapons drawn and ordered Baldwin to stop. However, as explained
above, the suppression record contains no evidence that Officer Braun’s
weapon was ever drawn or that Officer Kovacs emerged from the police car
with his weapon drawn. Moreover, the determination as to whether an arrest
occurred presents a legal question. See Commonwealth v. Lyles, 97 A.3d
298, 302 (Pa. 2014) (holding that the question of whether a seizure occurred
is a pure question of law subject to plenary review). Thus, in addressing that
legal question, this Court is not bound by oral arguments made, or positions
taken, by counsel at the suppression hearing. Instead, this Court must
consider the factual evidence presented at the suppression hearing.

8The “plain-view” doctrine permits the warrantless seizure of an object when:
(1) an officer views the object from a lawful vantage point; (2) it is
immediately apparent to him that the object is incriminating; and (3) the
officer has a lawful right of access to the object. See Commonwealth v.
Heidelberg, 267 A.3d 492, 504 (Pa. Super. 2021) (en banc).

                                           -8-
J-S22044-22


      subjected to their complete control before the arrival of the
      identifying witness. The encounter between [Baldwin] and the
      arresting officers went from an investigatory detention to an
      arrest once the officers drew their weapons and physically
      restrained [Baldwin].

                                ****

            Based on the flash description relayed by Officer Manzo, the
      arresting officers had reliable information to indicate that
      [Baldwin] discharged a firearm into the ceiling of the front room
      at 4603 Germantown Avenue and that he was carrying the firearm
      as he left the residence towards a beer deli he frequented. At
      most, the arresting officers had probable cause to believe that
      [Baldwin’s] behavior amounted to [REAP], a misdemeanor not
      committed in their presence. The arresting officers violated Rule
      502 when they arrested [Baldwin] without a warrant, based on
      the probable cause that he committed REAP outside of their
      presence. No statutory exceptions for this warrantless arrest
      apply in this situation.

                                ****

            The appropriate remedy for the violation of Rule 502 in the
      present case is the exclusion of the gun from evidence because
      the violation implicates fundamental constitutional concerns.

Trial Court Opinion, 12/10/21, at 9, 10, 12 (footnote omitted).

      Based on our review, we conclude that the suppression court’s ruling is

not supported by the record.     The undisputed evidence presented by the

Commonwealth consists of the following. Officer Manzo responded to a report

that a black male discharged a firearm into the ceiling of a residence on

Germantown Avenue. See N.T., 8/9/21, at 6. Upon Officer Manzo’s arrival

at the residence, Ms. Brisco identified the shooter as Baldwin, whom she

described as “a 5’8[”] black male with a dark complexion, wearing a red shirt,

plaid shorts, black socks, . . . bedroom slippers” and “a black revolver in his

                                     -9-
J-S22044-22


waistband.” Id. at 7-8. Ms. Brisco told Officer Manzo that Baldwin, whom

she had known since he was a child, fled southbound on Germantown Avenue

and noted that he frequented a beer deli near the intersection of 20th Street

and Windrim Avenue. Id. at 8. Officer Manzo observed a bullet hole in the

ceiling of the residence. Id. Approximately three to five minutes after arriving

at the residence, Officer Manzo relayed a flash description of Baldwin over

police radio which included Baldwin’s name and a description of what he was

wearing; namely, a red t-shirt, plaid pants, black socks, and bedroom slippers.

Id. at 10, 11. The flash description indicated that Baldwin was a black male,

with a dark complexion and armed with a small black revolver, and that he

fled southbound on Germantown Avenue and may be in the area of 20th and

Windrim Avenue near a beer deli he frequents. Id. at 11, 19, 20, 21. Shortly

thereafter, Officers Kovacs and Braun responded to the flash description and

encountered an individual matching the description of Baldwin on North 20th

Street, approximately one-half mile from Germantown Avenue and in the

approximate area of the beer deli near 20th Street and Windrim Avenue. Id.

at 16-17, 28. The individual was wearing a red shirt, plaid shorts, black flip-

flops, and had a handgun in his waistband. Id. at 23. Officers Kovacs and

Braun were fully uniformed and in a marked patrol car. Id. at 22. With his

weapon drawn, Officer Kovacs ordered Baldwin to stop and Baldwin ignored

him. Id. at 23, 30. When Officer Kovacs repeated the command to stop,

Baldwin removed the firearm from his waistband and placed it on the sidewalk.


                                     - 10 -
J-S22044-22


Id. at 23, 30.9 Officer Kovacs then ordered Baldwin to lay on the sidewalk,

and Baldwin complied. Id. Officer Kovacs then placed Baldwin in handcuffs

and recovered the firearm, which was loaded with four live rounds inside. Id.

at 24.

         At the time Baldwin removed the firearm from his waistband and placed

it on the sidewalk, Officer Kovacs had twice ordered him to stop, thereby

subjecting Baldwin to an investigative detention.           Critically, however, the

officers had not yet handcuffed Baldwin. Accordingly, even assuming that the

trial court was correct in concluding that an arrest occurred when the officers

handcuffed Baldwin, the record reflects that he placed the firearm on the

sidewalk before he was handcuffed.             Thus, by the trial court’s own logic,

Baldwin placed the firearm on the sidewalk during an investigative detention

and before an arrest occurred.10

         Moreover, as explained above, the fact that Officer Kovacs had his

service weapon drawn when ordering Baldwin to stop does not, without more,


____________________________________________


9  Baldwin contends that he removed the firearm from his waistband “as he
was lying down” on the sidewalk. See Baldwin’s Brief at 9. However, Baldwin
presented no evidence at the suppression hearing to contradict the sequence
of events presented by Officer Kovacs, who testified that Baldwin placed the
firearm on the sidewalk before he lowered himself to the sidewalk.
Consequently, Officer Kovacs’ testimony, when read in the context of the
entire record, remains uncontradicted. See Miller, 56 A.3d at 1278-79. In
any event, Baldwin does not dispute that he placed the firearm on the sidewalk
before he was handcuffed.

10 We are not asked to decide, and therefore make no ruling as to whether the
officers had reasonable suspicion to initiate an investigative detention.

                                          - 11 -
J-S22044-22


elevate the encounter to an arrest. See Johnson, 849 A.2d at 1238; see

also Dix, 207 A.3d at 388; Albert, 767 A.2d at 552; Dennis, 433 A.2d at 80

n.5. To make such an assessment, the totality of the circumstances must be

considered. See Watkins, 750 A.2d 308, 312.

      In the instant matter, the officers were requesting an individual to stop

who matched the detailed physical description, and was in the location

frequented by, an armed suspect who had recently discharged a weapon in a

residence. Officer Kovacs specifically testified that Baldwin was “wearing” a

firearm in his waistband. N.T., 8/9/21, at 23. Thus, a limited show of force

by Officer Kovacs was an entirely appropriate precaution when attempting to

stop an individual who was armed with a gun that the officers believed he had

already unlawfully used. See Johnson, 849 A.2d at 1237 (holding that, when

initiating the subject investigative detention, “not only was it proper for [the

officers] to draw their weapons, but it would have been imprudent and

dangerous not to draw their weapons, considering the danger”) (emphasis in

original). “While we ask our police officers to take risks, we do not ask them

to be suicidal.” Id. at 1239.

      Considering the totality of the circumstances, these factors weigh in

favor of a conclusion that Baldwin was subjected to an investigatory detention

and not an arrest at the time he placed the firearm on the sidewalk. While

Officer Kovacs drawing his weapon was a forcible tactic, none of the other

factors indicates that an arrest had occurred when Baldwin divested himself


                                     - 12 -
J-S22044-22


of the firearm. Thus, Rule 502 was not implicated at the point in time when

Baldwin placed the firearm on the sidewalk.11 We therefore conclude that the

suppression court erred in ruling that the firearm was obtained pursuant to a

warrantless arrest in violation of Rule 502.       Accordingly, we reverse the

suppression order and remand for further proceedings.

       Order reversed. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2022




____________________________________________


11 Given the narrow question presented for our review, we make no ruling as
to when an arrest occurred or whether Rule 502 was implicated at the specific
point in time when Baldwin was arrested. Rather, we merely hold that no
arrest had, as yet, occurred at the time Baldwin placed the firearm on the
sidewalk.

                                          - 13 -